Citation Nr: 0843618	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-07 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right shoulder 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right hip 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a groin muscle 
injury.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had periods of active duty for training (ACDUTRA) 
from November 1975 to February 1976 and in June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  This case has since been 
transferred to the Waco, Texas VARO.

The veteran appeared for a Travel Board hearing in September 
2007, after which he submitted additional medical records 
without a waiver of RO review.  The Board has reviewed these 
records and finds them to be essentially cumulative of the 
evidence already of record; while eye and headache disorders 
are referenced, the records contain no opinions relating 
these disorders to service, and the diagnoses for both 
disorders are both established in the record.  These records 
are thus not "pertinent" pursuant to 38 C.F.R. § 20.1304(c) 
(2008), and there is accordingly no need for remand to the RO 
or inquiry to the veteran as to whether he wishes to waive RO 
review.  Id. 

The claim for service connection for headaches is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An eye disorder was not first manifest in service or for 
many years thereafter.

2.  The veteran's claim for service connection for a right 
shoulder disorder was previously denied in unappealed rating 
decisions issued in February 1993 and July 1997.

3.  Evidence received since the July 1997 rating decision is 
new but does not establish a causal relationship between a 
current right shoulder disorder and service.

4.  The veteran's claim for service connection for a right 
hip disorder was previously denied in unappealed rating 
decisions issued in February 1993 and October 2002.

5.  Evidence received since the October 2002 rating decision 
is new but does not establish a causal relationship between a 
current right hip disorder and service.

6.  The veteran's claim for service connection for a groin 
muscle injury was previously denied in unappealed rating 
decisions issued in February 1993 and July 1997.

7.  Evidence received since the July 1997 rating decision is 
new but does not establish a causal relationship between any 
current disabilities of the groin and service.





CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a right shoulder disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

3.  New and material evidence has not been received to reopen 
a claim for service connection for a right hip disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

4.  New and material evidence has not been received to reopen 
a claim for service connection for a groin muscle injury.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  

Pursuant to recent regulatory revisions, however, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008.  73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
October 2003.  As this letter was issued prior to the 
appealed rating decision, this case raises no procedural 
concerns in view of the Mayfield line of decisions.  

The Board is aware that the Court has held that the VCAA 
requires, in the context of a claim to reopen on the basis of 
new and material evidence, that VA look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes the type of evidence and information 
that would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the October 2003 letter, the RO notified the veteran that 
his claims for service connection for right shoulder, right 
hip, and groin muscle disorders had previously been denied, 
that he needed to submit "new" (e.g., submitted to VA for 
the first time) evidence that related to an unestablished 
fact necessary to substantiate his claim, and that to 
establish service connection he would need evidence showing 
that there was relationship between a current disability and 
an in-service disease or injury.  The Board is fully 
satisfied that this letter meets the requirements of Kent in 
regard to the three previously denied claims currently at 
issue.  To the extent there is an error in not providing 
adequate Kent notice, the Board finds that the claimant has 
not been prejudiced by the error.  The claimant had actual 
notice of what he needed to show to reopen his claims.  The 
previous rating decisions and the various Statements of the 
Case and Supplemental Statements of the Case made it clear 
that entitlement to service connection for a right shoulder, 
right hip, and groin disability had previously been denied 
because there was no link to service shown.  The claimant was 
well aware that he had to show the existence of a current 
disability that is linked to service.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  These 
considerations were addressed in a March 2006 letter, issued 
prior to the most recent readjudication in a May 2007 
Supplemental Statement of the Case.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, including VA, private, and Social 
Security Administration records.  There is no indication from 
the claims file of additional medical treatment for which VA 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

For reasons described in further detail below, a VA 
examination addressing the claimed eye disorder has been 
found to not be "necessary" in this case, pursuant to 
38 U.S.C.A. § 5103A(d).  Moreover, an examination is not 
required in cases of a claim to reopen a finally adjudicated 
claim, unless new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Entitlement to service connection for an eye disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  See also Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

The records from the veteran's two periods of ACDUTRA are 
entirely negative for any treatment or complaints concerning 
the eyes.  In September 2003, the veteran began treatment for 
eye symptomatology, including refractive error and early 
cataracts of each eye.  These treatment records, however, do 
not in any way suggest a causal connection between a current 
diagnosis and any incident of service.

To date, the RO has not afforded the veteran a VA 
examination, with an opinion as to the etiology of his 
claimed eye disorder.  Such an opinion is "necessary" under 
38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) there is an 
indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. 
§ 5103A(c)(4).  In this case, however, there is no evidence 
linking the veteran's claimed disorder to service and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
September 2007 hearing testimony.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for an eye disorder, 
and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

III.  New and material evidence

A.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's application 
was received subsequent to August 29, 2001, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which, by itself or in connection 
with evidence previously included in the record, "relates to 
an unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  Right shoulder disorder

In this case, the veteran's initial claim for service 
connection for a right shoulder disorder was denied in a 
February 1993 rating decision on the basis that the veteran's 
currently diagnosed degenerative joint disease of the right 
shoulder had not been shown to have been caused by an in-
service fall down stairs in November 1975.  The veteran was 
notified of this denial in March 1993 but did not respond 
within the following year.

The veteran's claim was again denied in a July 1997 rating 
decision on the basis that no new and material evidence had 
been submitted to reopen the claim.  The veteran was notified 
of this decision in the same month.  He submitted a Notice of 
Disagreement in July 1997 but clarified in a statement 
received in August 1998 that the sole issue for which he was 
pursuing an appeal was the claim for service connection for a 
muscle strain of the right groin area.  He did not otherwise 
that he was seeking an appeal on the right shoulder claim.

The Board therefore finds that the February 1993 and July 
1997 rating decisions are "final" under 38 U.S.C.A. § 
7105(c).   The question for the Board now is whether new and 
material evidence has been received by VA in support of the 
veteran's claim since the issuance of the later July 1997 
decision.

In reviewing the claims file, the Board notes that VA has 
since received numerous VA and private medical records.  Some 
of these records are duplicative, and those which are not do 
not contain any findings or opinions suggesting a causal link 
between the veteran's claimed right shoulder disorder and any 
incident of service.

In summary, much of the medical evidence received since the 
July 1997 decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  Nonetheless, the evidence which 
is actually "new" does not relate to the question of a 
causal link between the veteran's current right shoulder 
disorder and service, which had not previously been 
established, and, as such, does not raise a reasonable 
possibility of substantiating the claim.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in his 
September 1997 hearing testimony.

The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, supra.  As this evidence is devoid of probative 
value, it cannot be considered "material."

Overall, VA has received new evidence in regard to the 
veteran's previously denied claim for service connection for 
a right shoulder disorder  This evidence, however, does not 
suggest a causal link with service.  Accordingly, this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Consequently, VA has not received 
new and material evidence to reopen the veteran's claim, and 
this appeal must be denied as to that claim.

C.  Right hip disorder

In this case, the veteran's initial claim for service 
connection a right hip disorder was denied in a February 1993 
rating decision on the basis that the veteran's currently 
diagnosed degenerative joint disease of the right hip had not 
been shown to have been caused by a fall down stairs in 
November 1975.  The veteran was notified of this denial in 
March 1993 but did not respond within the following year.

The veteran's claim was later denied in an October 2002 
rating decision on the basis that no new and material 
evidence had been submitted.  The veteran was notified of 
this decision in November 2002.  Although he submitted a new 
claim for this benefit in July 2003, he did not at any time 
indicate disagreement specifically with the October 2002 
decision, or an intent to contest that result, in the year 
following notification.  Accordingly, the Board finds that he 
did not submit a Notice of Disagreement with the October 2002 
decision within the one-year period following notification.  
See 38 C.F.R. § 20.201 (defining the type of wording needed 
for a Notice of Disagreement).

The Board therefore finds that the February 1993 and October 
2002 rating decisions are "final" under 38 U.S.C.A. § 
7105(c).   The question for the Board now is whether new and 
material evidence has been received by VA in support of the 
veteran's claim since the issuance of the latter October 2002 
rating decision.  

In reviewing the claims file, the Board notes that VA has 
since received numerous VA and private medical records.  Some 
of these records, notably VA treatment records from July 
1999, February 2000, and April 2000 addressing the claimed 
disorder, are duplicative copies of evidence previously of 
record, and those which are not do not contain any findings 
or opinions suggesting a causal link between the veteran's 
claimed right hip disorder and any incident of service.  A 
July 1999 private hospital record, a December 2000 private 
psychiatric evaluation report, and a January 2006 VA medical 
report all contain references to the veteran's reported 
history of an in-service injury to the right hip, but these 
records contain no opinions indicating a link between a 
current disorder and service.

In summary, much of the medical evidence received since the 
October 2002 rating decision is "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of that decision.  Nonetheless, the evidence 
which is actually "new" does not relate to the question of 
whether the currently diagnosed right hip disorder is related 
to an in-service incident, which had not previously been 
established, and, as such, does not raise a reasonable 
possibility of substantiating the claim.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in the 
September 2007 hearing testimony.

Again, however, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, supra.  As this evidence is devoid of probative 
value, it cannot be considered "material."

Overall, VA has received new evidence in regard to the 
veteran's previously denied claim for service connection for 
a right hip disorder.  This evidence, however, does not 
suggest a causal link with service.  Accordingly, this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Consequently, VA has not received 
new and material evidence to reopen the veteran's claim, and 
this appeal must be denied as to that claim.

D.  Groin muscle injury

In this case, the veteran's initial claim for service 
connection for an injury of the right groin muscle was denied 
in a February 1993 rating decision on the basis that the 
veteran had no current residuals of a groin muscle injury 
caused by an in-service fall down stairs in November 1975.  
The veteran was notified of this denial in March 1993 but did 
not respond within the following year.

The veteran's claim was again denied in a July 1997 rating 
decision on the basis that no new and material evidence had 
been submitted to reopen the claim.  At the time of that 
decision, evidence of record confirmed treatment for right 
groin pain in July 1990 following a fall earlier that month, 
as well as treatment for a right inguinal hernia in the same 
month.  The veteran was notified of this decision in the in 
July 1997.  He submitted a Notice of Disagreement in July 
1997 and clarified in a statement received in August 1998 
that the sole issue for which he was pursuing an appeal was 
the claim for service connection for muscle strain of the 
right groin area.  While he was issued a Statement of the 
Case addressing this issue in September 1998, he did not 
submit a VA Form 9 (Appeal to Board of Veterans' Appeals) or 
any other document that could be interpreted as a Substantive 
Appeal within the two-month period following issuance of the 
Statement of the Case.  He thus did not perfect an appeal of 
the July 1997 rating decision.  See 38 C.F.R. § 20.200.

The Board therefore finds that the February 1993 and July 
1997 rating decisions are "final" under 38 U.S.C.A. § 
7105(c).   The question for the Board now is whether new and 
material evidence has been received by VA in support of the 
veteran's claim since the issuance of the later July 1997 
decision.

In reviewing the claims file, the Board notes that VA has 
since received numerous VA and private medical records.  Some 
of these records are duplicative, and those which are not do 
not contain any findings or opinions suggesting a causal link 
between the veteran's claimed disability of the groin and any 
incident of service.

In summary, much of the medical evidence received since the 
July 1997 rating decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  Nonetheless, the evidence which 
is actually "new" does not relate to the question of 
whether there exists a current disability of the groin area 
of in-service onset, which had not previously been 
established, and, as such, does not raise a reasonable 
possibility of substantiating the claim.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in his 
September 2007 hearing testimony.

Again, however, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, supra.  As this evidence is devoid of probative 
value, it cannot be considered "material."

Overall, VA has received new evidence in regard to the 
veteran's previously denied claim for service connection for 
a groin muscle injury.  This evidence, however, does not 
suggest a causal link between a current diagnosis (e.g., a 
right inguinal hernia) and service.  Accordingly, this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Consequently, VA has not received 
new and material evidence to reopen the veteran's claim, and 
this appeal must be denied as to that claim.


ORDER

Entitlement to service connection for an eye disorder is 
denied.

New and material evidence has not been received to reopen a 
claim for service connection for a right shoulder disorder, 
and the appeal is denied as to this issue.

New and material evidence has not been received to reopen a 
claim for service connection for a right hip disorder, and 
the appeal is denied as to this issue.

New and material evidence has not been received to reopen a 
claim for service connection for a groin muscle injury, and 
the appeal is denied as to this issue.


REMAND

To date, the veteran has not been afforded a VA examination 
to ascertain the nature and etiology of his claimed 
headaches.  He was treated for headaches during his first 
period of ACDUTRA in December 1975, has been treated for 
headaches on several occasions subsequent to service, and 
testified in September 2007 that his headaches had continued 
since service.  The Board views this testimony as to headache 
symptoms as credible.  See generally Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  Consequently, a VA 
examination addressing the nature and etiology of this 
disorder is "necessary" pursuant to 38 U.S.C.A. § 5103A(d) 
and must be conducted prior to a final disposition of the 
claim for service connection for this disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
neurological examination, with an 
appropriate examiner, to determine the 
nature and etiology of his claimed 
headaches.  The veteran's claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
headaches.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the veteran's 
corroborated periods of active duty for 
training, specifically his in-service 
complaints from December 1975.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim for 
service connection for headaches should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


